12-1890
         Wu v. Holder
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A097 384 721
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       ______________________________________
12
13       JIN RONG WU, AKA JING WONG WU,
14                Petitioner,
15
16                      v.                                      12-1890
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Jin Rong Wu, pro se, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Leslie McKay,
27                                     Assistant Director; Kelly J. Walls,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jin Rong Wu, a native and citizen of the

 6   People’s Republic of China, seeks review of an April 12,

 7   2012, order of the BIA affirming the October 26, 2009,

 8   decision an Immigration Judge (“IJ”), which denied Wu’s

 9   application for withholding of removal and relief under the

10   Convention Against Torture (“CAT”).     In re Jin Rong Wu, No.

11   A097 384 721 (B.I.A. Apr. 12, 2012), aff’g No. A097 384 721

12   (Immig. Ct. New York City Oct. 26, 2009).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       We have reviewed the IJ’s decision as supplemented by

16   the BIA.     Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

17   2005).     The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

19   Holder, 562 F.3d 510, 513-14 (2d Cir. 2009).

20       Wu challenges the agency’s denial of asylum and

21   withholding of removal, arguing his eligibility for that

22   relief based on his wife’s involuntary sterilization, his

23   “other resistance” to China’s family planning policies, and

                                     2
 1   his fear of sterilization as punishment for his political

 2   dissidence.   Initially, because we previously concluded that

 3   substantial evidence supported the IJ’s and the BIA’s

 4   determinations that Wu’s testimony about his wife’s

 5   sterilization and his personal resistance to China’s family

 6   planning policies was not credible, Jin Rong Wu v. U.S.

 7   Dep’t of Justice, 203 F. App’x 354, 354-55 (2d Cir. 2006)

 8   (summary order), we decline to revisit those issues here.

 9   Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008).

10       Moreover, the agency reasonably concluded that Wu’s

11   fear of sterilization as punishment for political dissidence

12   was not objectively reasonable because he pointed to no

13   record evidence demonstrating persecution of similarly

14   situated individuals, and his evidence – consisting of his

15   hearsay testimony and letters from interested witnesses –

16   was reasonably afforded limited evidentiary weight.      See

17   Jian Hui Shao v. Mukasey, 546 F.3d 138, 160-61 (2d Cir.

18   2008); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

19   342 (2d Cir. 2006); Jian Xing Huang v. INS, 421 F.3d 125,

20   128-29 (2d Cir. 2005).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of


                                   3
1   removal that the Court previously granted in this petition

2   is VACATED, and any pending motion for a stay of removal in

3   this petition is DISMISSED as moot.    Any pending request for

4   oral argument in this petition is DENIED in accordance with

5   Federal Rule of Appellate Procedure 34(a)(2), and Second

6   Circuit Local Rule 34.1(b).

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk
9




                                   4